Citation Nr: 1400260	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  07-10 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for left wrist tendonitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from March 2001 to February 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision by the RO which denied the benefit sought on appeal.  The Board remanded the appeal for additional development in December 2010 and January 2012.  In October 2013, the Board referred the claim for a medical opinion.  


FINDING OF FACT

The Veteran's left wrist tendonitis is at least as likely as not causally or etiologically related to service.  


CONCLUSION OF LAW

The Veteran's left wrist tendonitis was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Left Wrist

The Veteran contends that he fractured his left wrist prior to service, but that it healed completely and he had no problems with his wrist at the time of service enlistment.  The Veteran reported that he first experienced left wrist pain in basic training and that it bothered him later on in service, but that it was not bad enough to seek medical treatment.  The Veteran contends that his left wrist disability was aggravated in service and believes that service connection should be established for tendonitis.  

Initially, the Board notes that the Veteran's service enlistment examination in February 2001 did not show any history or evidence of a left wrist injury or residual disability at the time he was examined and accepted for service enlistment.  Similarly, the service treatment records are completely silent for any complaints, treatment, findings or diagnosis for any left wrist problems.  On a Report of Medical History for service separation in October 2005, the Veteran reported that he fractured his left wrist in 1996, prior to service, but that he had full recovery from the injury.  The Veteran did not report any specific complaints regarding his left wrist, and no pertinent abnormalities were noted on examination.  

When examined by VA in April 2006, the Veteran reported that his left wrist started hurting in basic training and that he had recurring flare-ups of wrist pain on a monthly basis during service, precipitated by physical activities and cold weather.  The diagnosis was tendonitis of the left wrist.  The examiner did not offer an opinion as to the etiology of the wrist disability.  

VA outpatient records in April 2006 showed that the Veteran was seen for numbness in the left little and second fingers, and he reported a history of a cervical injury in Iraq in 2005.  The report noted a history of "pin in left hand due to boxer fracture."  The Veteran underwent excision of a ganglion cyst on the left wrist in April 2007, and for re-excision in March 2008.  

At the direction of Board remands in December 2010 and January 2012, the Veteran was scheduled for VA examinations in February and March 2011, and February 2012, respectively.  However, the Veteran failed to report for the scheduled examinations.  

In October 2013, the Board referred the claims file for a VHA (Veterans Health Administration) opinion concerning the nature and etiology of the Veteran's left wrist disability.  In October 2013, the Chief of Hand Surgery at a VA hospital indicated that the claims file was reviewed and provided a detailed description of the Veteran's medical history.  The examiner noted that while there were references to small "ossicles" and an "old ulnar styloid fracture" on post-service x-ray reports of record, he found no evidence of any significant wrist fracture.  He explained that while the reported findings were an indication of an old trauma, it was not convincing evidence of a significant fracture, and that the terminologies are commonly mistaken for one another.  In any event, he pointed out that tendonitis was not a usual consequence of a wrist fracture, and was a diagnosis of "overuse" or can accompany a wrist ganglion.  He also noted that a ganglion cyst was not a usual consequence of wrist trauma.  The examiner concluded that he could find no evidence of a pre-service wrist fracture, and that the Veteran's post-service wrist problems were not the usual consequence of a pre-existing wrist trauma.  He opined, in essence, that the Veteran's reported history of chronic left wrist problems in service was plausible, given the physical demands of his MOS (military occupational specialty) as an airborne infantry soldier, and that his tendonitis, which was first diagnosed shortly after service, was consistent with the Veteran's reported history of symptoms in service.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the Veteran is competent to relate his history of chronic wrist problems in service.  The fact that the Veteran reported a history of chronic wrist problems immediately after his discharge from service, and was diagnosed with tendonitis when first seen by VA within weeks of his discharge from service, would tend to support his assertions of persistent symptoms.  Further, there is nothing in the record to question the reliability of the Veteran's reported history of symptoms in service.  Therefore, the Board finds that he is credible in reporting a continuity of symptoms since service.   

Although the claim was initially developed as one for a disability that preexisted service, the October 2013 VHA opinion shed new light on the matter.  In fact, the Veteran's current left disability is not related to any preexisting disability such as a left wrist fracture whether or not it ever existed.  Instead, the claim is one for direct service connection of a disability that began in service rather than preexisted service.  In light of the VHA opinion, the nature of the Veteran's military duties in service, and the evidence showing tendonitis so soon after service, the Board finds that the evidence supports the conclusion that the Veteran's current left wrist tendonitis was as likely as not related to service, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for left wrist tendonitis is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for left wrist tendonitis is granted.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


